t c memo united_states tax_court mark e garber and lori a garber petitioners v commissioner of internal revenue respondent docket no 13595-11l filed date mark e garber and lori a garber pro sese john r bampfield for respondent memorandum findings_of_fact and opinion ruwe judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with collection by levy of their unpaid unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times federal_income_tax liability petitioners do not contest the existence or amount of their underlying tax_liability for and the only issue for decision is whether respondent abused his discretion by sustaining the proposed levy action as a preliminary matter at the close of trial on date the court ordered briefs but also suggested that the parties confer and discuss the possibility of settlement in respondent’s posttrial brief he stated that he asked for and received additional financial information from petitioners and forwarded it to the irs collection_division for consideration and that o nce a determination regarding the installment_agreement has been made respondent will file a status report with the court on date the court ordered the parties to file status reports apprising the court as to whether a determination regarding an installment_agreement had been reached on date respondent filed a status report informing the court that petitioners provided updated financial information on date and that the collection_division ultimately determined that petitioners qualified for currently not collectible status for all periods for which they owed a balance on date respondent sent a proposed decision to petitioners that would have resolved this case petitioners the court did not remand the case to the internal_revenue_service irs appeals_office appeals for further consideration to make a supplemental determination did not respond petitioners have not filed a status report in response to our order of date given petitioners’ lack of response the court has no choice but to consider this case on the existing record findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in tennessee on date respondent received petitioners’ joint federal_income_tax return on the return petitioners reported an income_tax_liability of dollar_figure and withholding of dollar_figure petitioners do not contest their tax_liability on date respondent issued to petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioners’ tax_year on date petitioners timely mailed to respondent form request for a collection_due_process or equivalent_hearing requesting a collection_due_process cdp hearing for their other than offset refunds from other tax periods petitioners have made no payments toward their tax_liability as of date petitioners’ income_tax_liability was dollar_figure and tax years and indicating a desire to enter into an offer-in- compromise petitioners reiterated their desire to enter into an offer-in- compromise because of insufficient income and chronic health conditions coupled with the inability to acquire health insurance respondent’s settlement officer determined that petitioners’ request for a cdp hearing concerning tax years and was premature because no collection notices with respect to those periods had been issued to petitioners mr garber failed to file income_tax returns for and and respondent filed substitutes for returns sfrs for these years in accordance with his authority to do so under sec_6020 although not explicitly stated in the record it appears that only mr garber has tax_liabilities for and as of date mr garber had estimated accrued balances for and of dollar_figure dollar_figure and dollar_figure respectively on date petitioners sent to respondent’s settlement officer a facsimile with copies of petitioners’ joint form_656 offer_in_compromise joint oic concerning their tax_year in the joint oic petitioners offered to the case activity record relied on by respondent indicates that respondent’s settlement officer determined that a cdp hearing request for tax years and was premature the inclusion of tax_year as premature appears to be in error as the letter was issued with respect to petitioners’ tax_year satisfy their tax_liability for dollar_figure consisting of an initial payment of dollar_figure and subsequent monthly installments of dollar_figure petitioners’ proposed offer-in-compromise was based on effective tax_administration in a letter accompanying the joint oic petitioners indicated that the application fee and the first payment would be going out in tomorrow’s mail petitioners also provided form 656-a income certification for offer_in_compromise application fee and payment indicating a total monthly household_income of dollar_figure in addition petitioners submitted a form 433-a collection information statement for wage earners and self-employed individuals reporting total monthly income of dollar_figure total monthly expenses of dollar_figure and net equity in assets totaling dollar_figure respondent’s settlement officer transferred petitioners’ joint oic to respondent’s centralized offer_in_compromise unit coic for consideration on date respondent’s coic sent petitioners a letter requesting inter alia that they submit an amended oic that included all periods for which there is a balance respondent enclosed two amended oics one for we note that these payments total dollar_figure mrs garber’s tax_year and one for mr garber’s and - - tax years on date respondent’s coic mailed another letter requesting that petitioners file their income_tax return and for the second time that petitioners submit an amended oic including all periods for which there was a balance the date letter further advised petitioners that they did not qualify for an oic application fee waiver and that they had not made any of the required proposed deferred periodic_payments in addition coic informed petitioners that the failure to pay the application fee and make the periodic_payments would result in the automatic withdrawal of their offer coic also reminded petitioners that the next periodic_payment was due_date in late date respondent’s coic received two amended oics the amended oic for mr garber included tax years and and proposed to pay dollar_figure consisting of a deferred periodic_payment offer of dollar_figure and beginning august payments of dollar_figure for a term of respondent asserts that as of date mrs garber had a balance of dollar_figure for her tax_year according to respondent this is the only year for which mrs garber has a tax_liability the amended oics were signed by both petitioners on date months mrs garber’s amended oic was identical in all respects to mr garber’s except it included only her tax_year both petitioners’ offers were proposed on the basis of effective tax_administration on date coic mailed to petitioners a letter indicating that petitioners’ failure to make the subsequent installment payments as agreed to in their oics had resulted in coic considering their offers withdrawn and that the matter was being referred back to appeals for a final_determination on date respondent’s settlement officer sent petitioners a letter stating your offer_in_compromise was received back from the centralized offer_in_compromise unit with a recommendation to return them to you due to failure to make required monthly payments per form 656s submitted payments need to be made for each offer as stipulated on the offer form terms no payments have been received for mrs garber’s offer and mr garber’s offer payments are months behind the letter further advised petitioners that if they wished to continue processing their amended oics all past due payments needed to be brought current within days from the date of the letter on date respondent’s settlement officer spoke with mr garber regarding the date letter during the telephone call respondent’s we note that these payments total dollar_figure petitioners do not explain this discrepancy settlement officer advised mr garber that he would calculate an installment_agreement amount and discuss it with him on date on april and respondent’s settlement officer and mr garber discussed petitioners’ qualification for at least a dollar_figure-per-month installment_agreement and the possibility of petitioners filing tax returns for the periods for which sfrs had been prepared ie and according to respondent’s settlement officer as of date amended returns had not been received for the sfr tax periods on date respondent issued to petitioners individually notices of determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy for their tax_year the notice_of_determination advised petitioners that their oics could not be considered because of failure to make periodic_payments during the offer processing petitioners timely filed a petition with the tax_court on date respondent mailed to mr garber and mrs garber separate notices of determination for these notices of determination were substantively identical opinion petitioners invoke our jurisdiction under sec_6330 to review the notice_of_determination issued to them by respondent with respect to the proposed levy on their property petitioners contend in part that the notice_of_determination is based upon a fundamental inaccuracy specifically petitioners contend that mr garber did not promise to file amended tax returns as recommended by respondent’s settlement officer for tax years for which sfrs had been prepared ie and respondent contends that although the settlement officer discussed the possibility of potentially reducing mr garber’s liabilities by amended tax returns the decision to sustain the proposed collection action was not based on mr garber’s failure to submit such returns respondent further contends that appeals did not abuse its discretion in rejecting petitioners’ offers-in- compromise because petitioners failed to make the periodic_payments as required under sec_7122 while their offers were being considered moreover respondent contends that petitioners did not qualify for an effective tax_administration offer because they would not suffer economic hardship by paying their tax_liabilities and they failed to demonstrate that public policy or equity considerations favored compromise sec_6330 provides that the secretary may not levy on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before appeals the appeals officer must verify at the hearing that the requirements of any applicable law or administrative procedure have been met sec_6330 at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 the person is entitled to raise issues regarding the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such tax_liability sec_6330 taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs following the cdp hearing the appeals officer will determine whether proceeding with the proposed levy is appropriate and issue a notice_of_determination sec_6330 114_tc_492 petitioners did not dispute their underlying tax_liability for where as here a taxpayer’s underlying liability is not in dispute the court reviews the appeals officer’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 under the abuse_of_discretion standard we decide whether the determination of the appeals officer was arbitrary capricious or without a sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir sec_7122 authorizes the secretary to compromise a taxpayer’s outstanding income_tax_liability in general the decision to accept or reject an offer as well as the terms and conditions agreed to are left to the discretion of the commissioner sec_301_7122-1 c proced admin regs when a taxpayer submits a periodic_payment offer the offer-in-compromise shall be accompanied by the payment of the amount of the first proposed installment sec_7122 any failure to make an installment other than the first installment due under the offer-in-compromise during the period the offer is being evaluated by the secretary may be treated by the secretary as a withdrawal of the offer-in-compromise sec_7122 regulations under sec_7122 clarify the procedure required with respect to an offer-in-compromise sec_301_7122-1 proced admin regs on at least two separate occasions while this case was before appeals petitioners were advised that the failure to make the required periodic_payments during the consideration of their proposed offers-in-compromise would result in the automatic withdrawal of their offers petitioners’ joint oic was sent via facsimile to respondent’s settlement officer on date proposing to satisfy their tax_liability by making periodic installment payments as opposed to a lump-sum payment in the letter petitioners indicated that the application fee and the first payment for their offer-in-compromise would be mailed the following day in response respondent’s centralized offer_in_compromise unit mailed to petitioners a letter dated date advising petitioners that they had not made any required periodic_payments and that the failure to do so would result in the automatic withdrawal of their proposed offer on february or respondent’s coic received mr garber’s and mrs garber’s amended oics both of these amended oics proposed to satisfy each of their tax_liabilities by making periodic_payments on date respondent’s settlement officer mailed to petitioners a letter advising that n o payments have been received for mrs garber’s offer and mr garber’s offer payments are months behind respondent’s settlement officer informed petitioners that if they wished to continue pursuing their offers all payments need to be received within days of the letter otherwise the offers would be returned respondent contacted petitioners twice by mail both times advising them to become current on their periodic_payments by not making the required periodic_payments during the consideration of their offers petitioners did not comply with the provisions of sec_7122 we conclude that petitioners’ continued payment noncompliance was permissibly treated by respondent as a withdrawal by petitioners of their offers-in-compromise the grounds for the compromise of a tax_liability are doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301_7122-1 proced admin regs petitioners proposed both their joint oic and amended oics on the basis of effective tax_administration the commissioner may compromise a tax_liability to promote effective tax_administration when collection of the full liability will create economic hardship or if there are compelling public policy or equity considerations sec_301_7122-1 proced admin regs petitioners did not assert that the payment in full of their tax_liabilities will leave them unable to pay their basic living_expenses on date petitioners sent via facsimile to the settlement officer a form 433-a showing dollar_figure of monthly discretionary income and net equity in assets of dollar_figure despite showing sufficient financial resources on their form 433-a petitioners speculate that they may encounter future financial challenges in the form of employment layoffs economic downturns and medical conditions however petitioners did not demonstrate that their financial situation would leave them unable to pay their tax_liabilities and pay basic living_expenses in addition petitioners did not claim that borrowing against the equity in their property interests would render them unable to afford basic living_expenses accordingly petitioners did not show that the payment in full of their tax_liabilities would cause economic hardship see id sec_301_6343-1 proced admin regs the commissioner may enter into a compromise to promote effective tax_administration if compelling public policy or equity considerations identified by the taxpayer provide a sufficient basis for compromising the liability sec_301_7122-1 proced admin regs a compromise will be justified only where because of exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner id a taxpayer proposing a compromise on the basis of effective tax_administration will be expected to demonstrate circumstances that justify a compromise even though a similarly situated taxpayer may have paid his liability in full id petitioners made no such demonstration before appeals or at trial petitioners did not argue that public policy or equity considerations would justify a compromise based on effective tax_administration accordingly we find that petitioners’ offer-in-compromise is not supported by public policy or equity considerations to promote effective tax_administration in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit as a result we find the settlement officer did not abuse his discretion in denying petitioners’ oic we hold that the determination to proceed with collection was not an abuse of the settlement officer’s discretion and the proposed collection action is sustained we are cognizant that our decision is of limited practical value considering respondent’s assertion that as of date respondent determined on the basis of events occurring after the notice_of_determination and the trial in this court that petitioners presently qualify to be placed in currently not collectible status respondent states that mrs garber has lost her job and mr garber had a heart attack sometime after date to reflect the foregoing decision will be entered for respondent
